Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Status of Claims

	
	Amendment filed 12/18/2020 is acknowledged.  Claims 20-25,27,28,31-40,42,107-109 are pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 20, and claims dependent thereupon, are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 20 is amended to be drawn to “estimating the number of nucleic acid targets in individual cells of a plurality of cells” (emphasis added).  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
The specification does not address the term “individual cells” and estimating the number of nucleic acid targets therein.  Specification does address an embodiment when a  “single cell” is added to a microwell of a microwell plate (e.g., paragraphs 171, 220), but in that case there is no plurality of cells out of which estimation is made for the single cell.  
The instant claims now recite limitations which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

Applicant is required to cancel the New Matter in the response to this Office Action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations



Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-25,27,28,31-40,42,107-109 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are 
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1


The claims are directed to a process, i.e. to one of statutory categories of invention.  
  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.




 Mathematical concepts recited in the claims include determining rank of cell labels, determining cell label threshold.

Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with 

In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

Obtaining sequencing data of a plurality of barcoded targets is a pre-solution activity directed to aspects of the information being analyzed.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  Thus, the instant claims do not include an inventive concept.

Response to arguments

Applicant argues that the claims represents an improvement in sequencing data analysis of barcoded targets, and it is not directed to any abstract idea.  In response, the steps determining rank or threshold, identifying cell label characteristic, removing noise data, etc., are steps drawn to a judicial exception. An improvement in the judicial exception itself is not an improvement in technology.  Applicant argues that the invention is drawn to “specific manipulations of sequencing data” and “improves upon the technological field of nucleic acid sequencing data analysis”; however, manipulation of data and data analysis are the steps drawn to judicial exception.  Other than manipulation of data, there is no evidence for an improvements to another technology or to the functioning of the computer itself, or for applying the judicial exception with, or by use of, a particular machine. 


Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure as follows:

Macosko et al. (Cell, Volume 161, Issue 5, 1202-1214, 2015) discloses Drop-seq, a strategy for quickly profiling thousands of individuals cells, which consists of: 1) preparing a single-cell suspension; 2) co-encapsulating each cell with a distinctly barcoded microparticle/bead in a nanoliter-sized droplet; 3) lysing cells after they have been isolated in droplets; 4) capturing a cell's mRNAs on its companion microparticle, forming STAMPS (single-cell transcriptomes attached to microparticles); 5) reverse-in vitro method as opposed to purely computational method of the instant invention.
 
Conclusion.
	No claims are allowed


 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb